DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 16, 17, and 20-25, as amended by applicant’s response filed 14 April 2022, are pending, presented for examination, and rejected as set forth below.

Response to Amendment
Applicants arguments concerning the amended claims and the previous rejection of Claims 16, 17, and 20-25 under the written description provisions of 35 USC 112(a) have been fully considered and are persuasive.
This rejection has therefore been WITHDRAWN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 17, 20, 21 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Boyd (U.S. PGPub. 2009/0092557), in view of CN101029143 (hereinafter “the ‘143 publication”; all references are to the machine translation provided), Dinarvand (R Dinarvand, et al, Polylactide-co-Glycolide Nanoparticles for Controlled Delivery of Anticancer Agents, 6 Intl. J Nanomed. 877 (2011)), Xue (Jie Xue, et al, The Role of Individual Carbohydrate-Binding Sites in the Function of the Potent Anti-HIV Lectin Griffithsin, 9 Mol. Pharmaceutics 2613 (2012)), and Checone (U.S. PGPub. 2016/0000797).
Applicants Claims are directed to methods of treating viral infections by implanting into the reproductive tract of a female a  composition shaped for deposition in the female reproductive tract containing “electrospun” fibers having at least about 10 µM griffithsin conjugated to the surface of the fiber.  Applicants claim recitation of the fiber being “electrospun” is an example of so-called “product-by-process” language: Applicants are reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Here, fibers satisfying the physical limitations, such as by size or composition, of a "fiber" will be considered as addressing the limitations of the instant claims.  Applicants language defining the attached moiety as being a “biological adhesive” sets forth a required component in terms of the function that it is to perform, rather than a clear definition of the chemical structure to be attached: “A patent applicant is free to recite features of an apparatus either structurally or functionally . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.”  In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  Namely, once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case.  Per applicants own definition, a “biological adhesive moiety” is “used herein to refer to biological molecules that are capable of binding to or otherwise adhering to other biological molecules.”  (Specification, [0055]).  Claim 17 indicates that the composition is to be implanted intravaginally, with Claim 25 specifying viruses to be targeted and treated.  Claims 20-22 require the inclusion of an additional antiviral agent in the fiber composition.  Claim 23 indicates that two populations of fibers are present: one conjugated to an adhesive moiety, the other encapsulating the antiviral agent.  Claim 24 add to the fiber composition a nanoparticle composition bound to either of an antiviral agent or adhesive moiety.
Boyd describes compositions comprising an antiviral peptide and a pharmaceutically acceptable carrier.  [0039].  Griffithsin is described as a suitable antiviral peptide for use in the compositions and methods of treating, for example, HIV, which are described.  [0026-27].  Carriers include, among others, a variety of contraceptive devices suited for intravaginal placement and vaginal rings for intravaginal delivery of the agents so provided.  [0038; 0063; 0076; 0082; 0088; 0095; 0097].  Boyd indicates that the antiviral peptides may suitably be combined with additional antiviral agents including acyclovir of the instant claims in such compositions.  [0080; 0095; 0097].  Boyd specifically describes a “blood or tissue level” of griffithsin which may be used as including 1 µM, but also indicates that it is well within the ordinary skill of the artisan to determine the appropriate “effective level” of dosing to be employed, as well as the schedule and method of administration of the antiviral agents described, with Boyd indicating that “mega-dosing” with a large quantity of griffithsin is administered.  [0116-18].  This conveys to the skilled artisan a motivation to not only optimize dosages of griffithsin to achieve the antiviral effect that griffithsin is taught to provide, but to more specifically increase drastically the dosages provided over those which are specifically recited, rendering the 10 µM recited by the claims as amended an obvious modification of the teachings of Boyd.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  
Despite this breadth of teachings concerning using griffithsin-containing insertable vaginal rings for the treatment of HIV, as well as the combination of griffithsin with additional antiviral agents such as the instantly claimed acyclovir, nothing of Boyd describes using a fiber material to which the griffithsin has been conjugated in such methods.
The ‘143 publication describes electrospun fibers of PLGA having diameters of between about 50-550nm and lengths of between 10-100 microns useful as effective controlled release drug carrier materials.  (Pg. 2; 4-5).  The ‘143 publication indicates that the rate of degradation of the PLGA fibers can be controlled by adjusting the amount of protease K or lipase PS contained within the fibers.  (Pg. 7).  
Checone describes intravaginal rings for long-term drug delivery, [0009; 0014], containing combinations of antiviral agents suitable for the treatment of HIV.  [0011].  Checone indicates that the dosing and administration of such drug delivery devices can be optimized to deliver antiviral agents for periods of between once a month to up to two years or more, and advocates for the employment of a skilled artisan’s understanding to optimize the dosing and frequency. 
The ‘143 publication does not describe conjugating the electrospun PGLA fiber drug-delivery constructs to a biological adhesive moiety such as griffithsin, nor are the treatment of viral infections such as HIV by intranasal or intravaginal application described.
Dinarvand describes the modification of PLGA copolymers to contain a lectin targeting moiety.  (Pg. 887-88).
Xue indicates that lectins, and more particularly griffithsin, is a potent HIV entry inhibitor which targets and binds to the surface of HIV via gp120 and is effective in subnanomolar concentrations to inhibit HIV entry and infection.  (Pg. 2613-14; 2620; 2622).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used the drug delivery compositions containing at least 10 µM of the covalently bound lectin griffithsin to PLGA and formed such conjugates into nanofibers for the sustained and targeted delivery of the antiviral agent so bound, and then used these constructs in the methods of treating HIV described by Boyd and Checone by the placement of an intravaginal ring capable of delivering effective levels of antiviral agents for extended periods of time.  One having ordinary skill in the art would have been motivated to do so owing to the fact that PLGA nanofibers are known to be useful as sustained-release drug carrier materials; that the covalent bonding of lectins to PLGA copolymers is known to be useful in formulating targeted drug delivery compositions; because griffithsin, art-recognized as a species of lectin, is useful as an antiviral agent owing to its ability to target and adhere to the gp120 protein of HIV, and the use of such compositions for the treatment of HIV is known in the art, particularly in combination with additional antiviral agents such as acyclovir.  Such an arrangement appears to be little more than a combination of known elements according to their individually taught utility: it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have covalently bound the lectin griffithsin to a PLGA nanofiber drug delivery material, to arrive at compositions “yielding no more than one would expect from such an arrangement,” then employed such a composition for the long-term intravaginal delivery of such antiviral agents in the treatment of, among others, HIV.

Claims 16, 17, 20-23 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Boyd, the ‘143 publication, Dinarvand, Xue, and Checone as applied to Claims 16, 17, 20, 21 and 25 above, and further in view of Ball (Cameron Ball, et al, Drug-Eluting Fibers for HIV-1 Inhibition and Contraception, 7 PLOS ONE e49792 (November 2012) (of record in parent ‘602 application).
Boyd, the ‘143 publication, Dinarvand, Xue, and Checone, discussed in greater detail above, suggest the covalent binding of the lectin griffithsin to PLGA nanofibers, combined with a second antiviral agent, for the intravaginal treatment of HIV infection by the placement of an intravaginal ring capable of extended antiviral drug release.
None of Boyd, the ‘143 publication, Xue, and Checone suggest encapsulating an antiviral agent within the PLGA fiber.
Ball describes encapsulating antiviral agents such as acyclovir within biodegradable polymer drug-eluting fibers for the treatment of HIV.  (pg. 2, 5-8).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have combined drug-encapsulating fibers taught by Ball with the griffithsin-conjugated fibers suggested by Boyd, the ‘143 publication, Dinarvand, Xue, and Checone.  One having ordinary skill in the art would have been motivated to do so owing to the fact that each of the griffithsin-conjugated biodegradable polymer fibers and the antiviral-loaded biodegradable polymer fibers taught and suggested by the prior art are described as useful in the treatment of HIV infection, and generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 16, 17, 20, 21, 24, and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Boyd, the ‘143 publication, Dinarvand, Xue, and Checone as applied to Claims 16, 17, 20, 21 and 25 above, and further in view of Yin (YaShu Yin, et al, Preparation and Evaluation of Lectin-Conjugated PLGA Nanoparticles for Oral Delivery of Thymopentin, 116 J Control. Rel. 337 (2006)), and Destache (Christopher Destache, et al, Combination Antiretroviral Drugs in PLGA Nanoparticle for HIV-1, 9 BMC Infect. Disease. 198 (2009))( of record in parent ‘602 application).
Boyd, the ‘143 publication, Dinarvand, Xue, and Checone, discussed in greater detail above, suggest the covalent binding of the lectin griffithsin to PLGA nanofibers, combined with a second antiviral agent, for the treatment of HIV infection.
None of Boyd, the ‘143 publication, Dinarvand, Xue, or Checone suggest combining the fiber with a conjugated nanoparticle.
Yin indicates that WGA, a lectin related to the instantly claimed griffithsin, can be covalently linked via the amino groups present in the protein to carbodiimide activated carboxylate groups present in a PLGA copolymer, specifically as a nanoparticle for carrying therapeutic active agents, (Pg. 340-41), while Destache indicates that PLGA nanoparticles are known to be useful for the delivery of antiretroviral drugs for the treatment of HIV.  
It would have been prima facie obvious to one having ordinary skill in the art to have employed not only the griffithsin-conjugated nanofibers suggested by the teachings of Boyd, the ‘143 publication, Dinarvand, Xue, and Checone to deliver multiple antiviral drugs according to the teachings of Yin and Destache, but also to have used the griffithsin-labeled PLGA to form a distinct population of labeled PLGA nanoparticles as antiviral drug delivery constructs.  This is because lectin-labeling of each of PLGA and, more specifically, PLGA nanoparticles is suggested by the art as an effective means of providing for the sustained delivery of lectins such as the griffithsin known to strongly inhibit HIV infection, but also to serve as encapsulating media such as nanoparticles for the delivery of a variety of active agents, including additional antiviral compounds known to be useful in the treatment of HIV infection.  

Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive.
Applicants sole argument, such as it is, amounts to a recitation of the limitations of the claims and an assertion that the art, alone or in combination, fails to teach them.  This is per se incapable of establishing error on the part of the examiner in formulating an obviousness rejection.  In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  As has been set forth above, the art indeed establishes a rationale as required by law for conjugating 10 µM griffithsin to an electrospun PLGA fiber, forming the fiber into an intravaginal ring, and inserting said ring into a vagina to treat viral infections.  See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007) (indicating that “our cases have set forth an expansive and flexible approach” to the question of obviousness, requiring only “some articulated reasoning with some rational underpinning [is required] to support the legal conclusion of obviousness.”).

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613